Citation Nr: 0718020	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947.  He died on October [redacted], 2002.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

The issue of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2002; the immediate cause 
of death was noted as aspiration pneumonia, and other 
significant conditions contributing to death but not 
resulting in the underlying cause were listed as dementia and 
gastrointestinal tube feedings.  No autopsy was performed.

2.  At the time of his death, the veteran was in receipt of 
service connection for residuals of a fracture to the left 
femoral neck status post open reduction and internal fixation 
rated 80 percent disabling effective June 27, 1999; a total 
disability rating based on individual unemployability (TDIU) 
was granted effective June 27, 1999.  

3.  The veteran's fatal aspiration pneumonia is not the 
result of a disease or injury incurred in service.

4.  Under VA rating decisions made during the veteran's 
lifetime, he did not have a disability that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding his death.  He was not a former 
prisoner of war, and he died more than 5 years after his 
separation from service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2006).

2.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 
38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence she is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on her behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in her 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in March 2004 and May 2006 letters, the RO 
notified the appellant of the information and evidence needed 
to substantiate and complete her claims, and of what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the appellant to identify 
any additional information that she felt would support her 
claims and to submit any relevant information in her 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  Finally, she was apprised regarding 
effective dates pursuant to the Court's holding in 
Dingess/Hartman.

In summary, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the appellant.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are his post-service VA medical records.  The appellant 
identified no other evidence that would be pertinent to the 
claims.  

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's fatal aspiration pneumonia or other factor 
contributing to death and the one service-connected 
condition, a medical opinion regarding the cause of the 
veteran's death would be of no value in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Factual Background 

In April 1999, the veteran was admitted to the Danville, 
Illinois VA Medical Center's Alzheimer's Unit.  From the time 
of admission until June 27, 1999, the veteran was ambulatory.  
Between his April 1999 admission and June 27, 1999, the 
veteran sustained several skin tears and possible falls.  For 
example, on June 1, 1999, a laceration was observed on the 
veteran's right forearm.  On June 10, 1999, the veteran was 
found sitting on the floor of his room but was able to get up 
with staff assistance, stand, and move all extremities.  
Similar incidents occurred thereafter.  On June 27, 1999, the 
veteran was found sitting on the day room floor and unable to 
bear weight on his left leg.  An X-ray study conducted soon 
thereafter revealed a left hip fracture.  

In a September 2000 rating decision, the RO granted 
compensation under 38 U.S.C.A. § 1151 for residuals, left 
femoral neck, status post open reduction internal fixation 
effective May 12, 2000, the date of claim.

By December 2000 rating decision, the RO determined that the 
appropriate effective date for the award of benefits under 
38 U.S.C.A. § 1151 was June 27, 1999, the date of injury.

By March 2001 rating decision, the veteran became entitled to 
TDIU benefits effective June 27, 1999.  He was declared 
incompetent to handle the disbursement of VA funds.

In September 2002, the appellant filed a claim on behalf of 
the veteran for special monthly compensation under 
38 U.S.C.A. § 1151 as well as increased compensation for the 
service-connected disability.  That claim was denied by 
September 2002 rating decision.  Indeed, the RO determined 
that the veteran was not entitlement to special monthly 
compensation and that there was no evidence that the veteran 
needed special monthly compensation based on residuals of 
fracture to the left femoral head.  He had other disabilities 
to include Alzheimer's disease.  An evaluation in excess of 
80 percent for the service-connected residuals of a fracture 
to the left femoral head was denied as well.

The veteran died on October [redacted], 2002.  The immediate cause of 
death was listed as aspiration pneumonia.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were dementia and gastrointestinal tube 
feedings.

In November 2002, the appellant filed her claim of benefits 
that are at issue herein.

By April 2003 rating decision, the RO denied entitlement to 
disability under 38 U.S.C.A. § 1318, service connection for 
the cause of the veteran's death, and entitlement to accrued 
benefits.

The record reflects no service-connected disabilities other 
than the service-connected residuals of a left hip fracture 
granted under 38 U.S.C.A. § 1151.  As well, the Board notes 
that there is no evidence that the veteran was a prisoner of 
war during his period of active duty service.



Service Connection Cause of Death 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) reads as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312.

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Because the veteran had no service-connected disabilities 
other than the residuals of a left hip fracture, the Board 
must determine whether the service-connected residuals of a 
left hip fracture were the principal or a contributory cause 
of death.  The record does not indicate that the veteran's 
aspiration pneumonia, the immediate cause of death, was 
related in any way to the left hip fracture.  

Similarly, dementia is not shown to be related to the 
service-connected residuals of a left hip fracture.  Indeed, 
the veteran was receiving in-patient treatment on the 
Alzheimer's Unit when he sustained the fracture.  Thus, the 
service-connected residuals of the left hip fracture are 
unrelated to the dementia that was noted to be a contributing 
factor in the veteran's death.

The appellant appears to contend that the veteran was not in 
need of a feeding tube before he suffered the left hip 
fracture.  The appellant, however, is not shown to be 
competent to render medical diagnoses and opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  There is no competent medical evidence suggesting 
that the service-connected residuals of the left hip fracture 
created the need for a feeding tube.  There is no showing 
that the service-connected residuals of a left hip fracture 
is related to the need for a feeding tube that was noted to 
be a contributing factor in the veteran's death.

There is absolutely no competent evidence suggesting a nexus 
between the veteran's fatal aspiration pneumonia, dementia, 
and/or tube feedings and the service-connected residuals of a 
left hip fracture.  As such, service connection for the cause 
of the veteran's death is denied.  38 C.F.R. § 3.312.  
Furthermore, because there is no competent evidence in the 
appellant's favor, the preponderance of the evidence is 
against her claim.  As the preponderance of the evidence is 
against the appellant's claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

DIC Under 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a) (2006).  The payment of DIC to a benefits-
eligible surviving spouse is also authorized in cases where a 
veteran's death was not service-connected, provided that the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of a 100 percent (total) rating due 
to service-connected disability for a period of at least 5 
years from the date of his discharge or release from active 
duty, for 10 or more years immediately preceding his death, 
or for a continuous period of not less than 1 year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had not established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. § 1311 and 38 
U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit 
remanded the case, and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome was dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003), regarding a challenge to the validity of 38 C.F.R. § 
3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending the date of the change of 38 
C.F.R. § 3.22, on January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, there was no claim pending for DIC on January 
21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  Therefore, the only possible ways 
of prevailing on a claim for benefits under 38 U.S.C.A. § 
1318 are: (1) to meet the statutory duration requirements for 
a total disability rating at the time of death; or (2) to 
show that such requirements would have been met, but for 
clear and unmistakable error in a previous decision.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The veteran's TDIU benefits were granted effective June 27, 
1999.  He died on October [redacted], 2002.  Thus, he was rated 
totally disabled for less that three and a half years before 
his death.  Thus, was not in receipt of or "entitled to 
receive" a total disability rating for five years from his 
date of discharge from service or for 10 years immediately 
preceding death.  Also, because he was not shown to have been 
a prisoner of war in service, the fact of a continuous period 
one year period of receipt of a total disability rating 
before his demise is insufficient to establish entitlement to 
DIC under 38 U.S.C.A. § 1318.  

The appellant cannot, moreover, show hypothetical entitlement 
to DIC under 38 U.S.C.A. § 1318 because clear and 
unmistakable error in a previous decision has not been shown.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  Indeed, the veteran 
never applied for benefits until 1999, and there are no 
earlier rating decisions in which clear and unmistakable 
error could be found.

As apparent from the foregoing, there is no basis upon which 
to grant entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, and the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

Unfortunately, the appellant was not sent VCAA notice 
regarding accrued benefits, and she was not advised of the 
type of evidence necessary to substantiate such a claim.  The 
absence of such notice is presumed to be prejudicial.  Thus, 
a VCAA notice as to the issue of entitlement to accrued 
benefits must be sent to the appellant along with information 
regarding effective dates consistent with the Court's holding 
in Dingess/Hartman.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the appellant a VCAA notice 
regarding the issue of entitlement to 
accrued benefits that includes information 
regarding effective dates pursuant to the 
Court's holding in Dingess/Hartman.

2.  Then, after undertaking a review of 
the entire record, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case.  
It must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


